PARIENTE, Judge.
In this certiorari proceeding, petitioners seek review of the circuit court’s denial of their petitions for writs of prohibition following the county court’s denial of their motions to dismiss their DUI charges on grounds of double jeopardy. Our standard of review is a limited one. See Haines City Community Dev. v. Heggs, 658 So.2d 523 (Fla.1995). We deny the petition because the double jeopardy clause does not preclude DUI prosecution of offenders who previously had their driving privileges suspended pursuant to section 322.2615, Florida Statutes (1995). See State v. Henn, 662 So.2d 1391 (Fla. 4th DCA 1995).
CERTIORARI DENIED.
STONE and SHAHOOD, JJ., concur.